Calhoon, J.,
delivered the opinion, of the court.
It is questionable whether any amendment of the declaration was needed, but, if it was, the¡ allowance of it was proper. We think there was no material variance between the allegata and probata. The words are practically synonymous.
' The doctrine of privileged communications cannot afford shelter. The mayor and the marshal were not the only persons to whom the words were spoken, and, even as to them, the defendant himself testified that he met them casually and made his statement to them. It is difficult to believe that it was for the public good he designed the communication. The jury did not believe that it was, and the verdict for $150 is not excessive.

Affirmed.